Title: To James Madison from Daniel Clark, 26 August 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 26 August 1803
I have the Honor of inclosing to you for the information of the President, answers to such of the Queries forwarded me as I could for the present reply to. I have not observed the order in which they were put, as some will require further time to obtain information on, and others tho’ not difficult to ascertain in the gross, cannot now be inserted on account of the details with which it will be necessary to accompany them, but I hope in a short time to finish the remainder and will forward them without delay. In favor of what I now send you I have only to alledge the diligence with which I have prosecuted the enquiries and the fidelity with which I have endeavored to select the most correct information.
My friend Mr. Dunbar of the M. T. having by Yesterdays Post informed me that the President had likewise forwarded to him a Copy of the same Queries, I shall in a few days send him a Copy of my answers that he may add to them what is wanting and expunge what is faulty, and thus render the whole more useful, being persuaded that his Judgment & information are infinitely superior to mine, and that our Country may be better served by submitting my ideas & Opinions to the correction of a person of his talents & Judgment.
I shall have the Honor of addressing you again in a few Days on this subject & remain very respectfully Sir Your most obedient & most humble Servt.
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Docketed by Wagner as received 28 Sept.



   
   For Jefferson’s request for information about Louisiana, see Clark to JM, 18 Aug. 1803, and n. 2. Clark’s first answers to these queries, enclosed in this letter, have not been found, but for a more complete version, see Clark to JM, 8 Sept. 1803 (second letter), and n. 1.


